DETAILED ACTION
This Office Action for U.S. Patent Application No. 17/065,957 is responsive to communications filed on 09/03/2021, in reply to the Non-Final Rejection of 07/09/2021. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,855,970 and U.S. Patent No. 10,659,761 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In regard to claims 1-20, these claims were rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,970, as well as unpatentable over claims 1-15 of U.S. Patent No. 10,659,761. The Applicant submits that the filed Terminal Disclaimer is sufficient to overcome these rejections. The Examiner respectfully agrees. As such, the rejections of claims 1-20 on the grounds of nonstatutory double patenting have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to generating metadata which assists in rendering the picture, wherein the metadata includes rectangular 

The closest prior art of reference, Forutanpour et al. (U.S. Publication No. 2017/0339392), discloses systems and methods for including parameters that describe fisheye images in a 360-degree video, and that the parameters can be used to map the fisheye images into intermediate formats, such as an equirectangular format. Additionally, Forutanpour discloses fisheye parameters such as image center and radius, but does not expressly disclose generating metadata which assists in rendering the picture, wherein the metadata includes rectangular region top/left information, rectangular region width information, rectangular region height information, circular image center information and circular image radius information, wherein the rectangular region top/left information is used to represent a coordinate of a top-left comer of a rectangular region that contains the at least one circular image, wherein the rectangular region width information is used to represent a coordinate of an width of the rectangular region that contains the at least one circular image, wherein the rectangular region height information is used to represent a coordinate of a height of the rectangular region that contains the at least one circular image, wherein the circular image radius information is used to represent a radius of the at least one circular image that is defined as a length from the center of the at least one circular image specified by the circular image center information to the outermost boundary of the at least one circular image.

The next closest prior art of reference, Choi et al. (U.S. Publication No. 2018/0075635), discloses methods for transmitting virtual reality (VR) content by obtaining images captured with fisheye cameras, generating information regarding overlapping regions, and transmitting rearrangement information and the images. Choi further discloses images captured by fisheye cameras, stitched equirectangular projection images generated from the fisheye images, and the use of metadata in the process of stitching and displaying the images. However, Choi does not expressly disclose generating metadata which assists in rendering the picture, wherein the metadata includes rectangular region top/left information, rectangular region width information, rectangular region height information, circular image center information and circular image radius information, wherein the rectangular region top/left information is used to represent a coordinate of a top-left comer of a rectangular region that contains the at least one circular image, wherein the rectangular region width information is used to represent a coordinate of an width of the rectangular region that contains the at least one circular image, wherein the rectangular region height information is used to represent a coordinate of a height of the rectangular region that contains the at least one circular image, wherein the circular image radius information is used to represent a radius of the at least one circular image that is defined as a length from the center of the at least one circular image specified by the circular image center information to the outermost boundary of the at least one circular image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/JAMES M PONTIUS/Primary Examiner, Art Unit 2488